DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
Claims 1-2 and 4-9 are pending.  
Claims 7-9 are withdrawn.
Claims 1 has been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mochel (US 3,505,108) in view of Takeda (US 2007/0187653 A1).
Regarding claims 1-2 and 4-6, Mochel teaches a thin film of alkali-metal tungsten bronze in the form of MxWO3  where wherein x may be greater than 0 and less than 1 (col 1 lines 20-26) and wherein M may be cesium (comprising cesium, tungsten and oxygen as main components and provides examples with a Cs/W ratio of 0 to 0.25 and 0.5) (col 1 line 30 and col 4 lines 34-36).  
  Mochel does not expressly teach a Cs/W range of 0.33 or more and 0.5 or less and does not teach a surfactant, a solvent, dispersing agent or resin dispersion medium and is therefore interpreted as the final film does not contain a surfactant, a solvent, dispersing agent or resin dispersion medium.  However, Mochel teaches a Cs/W range overlapping the instant claimed range and Takeda teaches that an electrical conductor composed of Cs0.33 WO3 transmits light having a wavelength of 380 nm to 780 nm, which is the visible light region, and transmittance in the visible light region is excellent. Mochel shows in Figure 1 an example of the transmittance of a tungsten bronze film in which the ratio of an infrared transmittance of a wavelength of 1400 nm with respect to a visible light transmittance of a wavelength of 550 nm is 0.3 or less. Mochel also teaches a film thickness of 1000 angstroms (col 2 line 58) (as in claim 5).  
Mochel does not expressly disclose an example of a transmissivity at 1400nm and 500nm of CsxWO3 film with a hexagonal structure or the diffraction intensity ratio I(002) / I(200) as 0.3 or more, or when an angular ratio of a diffraction angle 2θ  (200) of hexagonal (200) face and a diffraction angle 2θ (002) of hexagonal (002) face by X-ray diffraction using CuKα ray is 2θ (002) / 2θ (200), the 2θ (002) / 2θ (200) is 0.83 or more and 0.85 or less.  
However, Mochel discloses the range of stoichiometry of Cs(0-1)WO3 which overlaps the range of atomic ratio of Cs/W of 0.33 or more and 0.5 or less and Takeda teaches excellent transmittance of light having a wavelength of 380 nm to 780 nm, with a composition of Cs0.33WO3 [0183] which would result in a crystal structure that is hexagonal as claimed, and shows an example of an alkali tungsten bronze with the transmittance ranges in the visible and infrared resulting in an infrared transmissivity of a wavelength of 1400 nm with respect to a visible light transmissivity of a wavelength of 550 nm of 0.3 or less as claimed (Fig 1.) and the film is considered highly reflective to infrared radiation and substantially transparent to visible light whereas thin films of these compounds may be applied to provide infrared filters and solar shields. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a composition Cs(0.33) WO3 having a Cs/W atomic ratio of 0.33 within the instant claimed ratio of 0.33 or more and  0.5 or less to provide excellent transmittance of light having a wavelength of 380 nm to 780 nm thus resulting in a hexagonal crystal structure which would be expected to provide similar transmittance ranges in the visible and infrared as claimed resulting in an infrared transmissivity of a wavelength of 1400 nm with respect to a visible light transmissivity of a wavelength of 550 nm of 0.3 or less (as in claim 4).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). As such the resultant film, having the same composition, thickness and hexagonal crystal structure would be expected to have the same angular ratio of a diffraction angle 2θ (200) of hexagonal (200) face and a diffraction angle 2θ (002) of hexagonal (002) face by X-ray diffraction using CuKα ray is 2θ (002) / 20 (200), the 2θ (002) / 2θ (200) is 0.83 or more and 0.85 or less (as in claim 2) and sheet resistance of over 1.0 x 1010 Ω/□ as in claim 6.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.   

Response to Arguments
Applicant’s arguments filed 5/20/2022 have been fully considered., In view of the amendments, the rejections under 35 U.S.C. 112 have been overcome and withdrawn.  With respect to the rejection(s) of claim(s) 1-2 and 4-6 under 35 USC 102 and 35 USC 103 the amendments and arguments have been fully considered but they are not found persuasive.   Applicant argues that Mochel does not disclose Cs/W is 0.33 or more and 0.5 or less, and therefore, Mochel does not disclose a substantially similar product and it is unreasonable to assert that the claimed intensity ratio is somehow inherent in or would have reasonably been expected from Mochel.
Upon further consideration of both Mochel and Takeda, the examiner has determined that Mochel allows for a compositional range of Cs(0 to1)WO3 and thus Cs/W of from 0 to 1 and Takeda provides a stated benefit of using a composition of Cs0.33WO3 resulting in a Cs/W ratio of 0.33 and therefore, new grounds of rejection have been set forth under 35 USC 103 in view of the amendments as set forth above.  The combination of Mochel and Takeda does teach the claimed Cs/W and therefore a substantially similar product.  Therefore Applicant’s arguments are not convincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784